      Case 3:19-cv-01934-MWB Document 26 Filed 09/15/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JAMES R. ELLIOT,                                  No. 3:19-CV-1934

            Plaintiff,                            (Judge Brann)

      v.

PENNSYLVANIA
INTERSCHOLASTIC ATHLETIC
ASSOCIATION, INC., (“PIAA”), et al,

           Defendants.

                                   ORDER

     AND NOW, this 15th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion to Dismiss, Doc. 19, is GRANTED IN PART

           and DENIED IN PART as follows:

           a.     All claims brought in Count I under 42 U.S.C. § 1983 against

                  the PIAA are dismissed without prejudice. The motion is

                  denied with respect to the remaining Count I claims brought

                  under 42 U.S.C. § 1983 against Defendants Schoen, Majikes,

                  and Modrovsky.

           b.     The motion is denied as to all Count II claims brought under the

                  Pennsylvania Non-Profit Corporation Act, properly referred to

                  as the Nonprofit Corporation Law of 1988.
 Case 3:19-cv-01934-MWB Document 26 Filed 09/15/20 Page 2 of 2




     c.      All Count III claims brought under Pennsylvania law for breach

             of contract are dismissed without prejudice.

2.   Plaintiff may file a second amended complaint on or before

     September 29, 2020. If no second amended complaint is filed by that

     date, the Defendants shall file and serve an answer to the first

     amended complaint by October 6, 2020. If the Plaintiff elects to file a

     second amended complaint, the Defendants shall file a responsive

     pleading or another motion under Fed. R. Civ. P. 12 by October 13,

     2020.

                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -2-
